Name: Commission Regulation (EEC) No 1249/93 of 24 May 1993 introducing a countervailing charge on cucumbers originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 127/10 Official Journal of the European Communities 25. 5. 93 COMMISSION REGULATION (EEC) No 1249/93 of 24 May 1993 introducing a countervailing charge on cucumbers originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 11 49/93 (3) introduced a countervailing charge on cucumbers origina ­ ting in Romania ; Whereas for cucumbers originating in Romania there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of cucumbers originating in Romania can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1149/93 is hereby repealed. Article 2 This Regulation shall enter into force on 25 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p . 1 . 0 OJ No L 69, 20. 3 . 1993, p . 7. (3) OJ No L 116, 12. 5. 1993, p . 18 .